Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment (Am.) filed on September 13, 2022 has been entered.
Drawings
1.	The drawings were received on September 13, 2022.  These drawings are not accepted due to the objection under 37 CFR 1.83 below.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature(s) such as the plurality of circumferential grooves and/or the spiral groove of the spike portion in claim 19 (Pub.’009 at, e.g., ¶¶ 108, 115, 132, 137) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Specification Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter such as “a portion of the load receiving part” (emphasis added) in claim 1.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction is required.
2.	The disclosure is objected to because of following informalities, inter alia, each claimed feature(s) such as the portion of the load receiving part in claim 1, and the plurality of circumference grooves and/or the spiral groove of the spike portion in claim 19 should be designated by a reference character.  Please see MPEP §§ 608.01(o) and (g).  Appropriate correction is required.
3.	The lengthy specification has not been checked to the extent necessary to determine the
presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors
of which applicant may become aware in the specification.
Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
35 U.S.C. 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	The term “a portion of the load receiving part” in claim 1 is indefinite because the claims and/or the specification provide no clear guidance as to how to determine the claimed portion.  As noted, the plain meanings of “portion” is “a part of a whole” as seen in common dictionaries such as Microsoft Bing cited.  Thus, the claimed portion would depend upon unrestrained, subjective opinion/selection of a particular individual purported to be practicing the invention to determine or select what/which part of the load receiving part 32 is the claimed portion.  See, e.g., the terms “toe,” “heel” and “radius of curvature” in nonprecedential Saso Golf, Inc. v. Nike, Inc., Case No. 2020-1456 (Fed. Circ. 2/10/2021); “slope” in Dow Chem. Co. v. NOVA Chems. Corp., 115 USPQ2d 2024 (Fed. Cir. 2015); “molecular weight” in Teva, 789 F.3d at 1341, 1344-1345; “scored flexural strength” in nonprecedential Pacific Coast Building v. CertainTeed Gypsum Inc., Case No. 19-1524, Fed. Cir. 6/30/2020; and “passive link” in Infinity Computer Products, Inc. v. Oki Data Americas, Inc., Case No. 2020-1189, Fed. Cir. 2/10/2021.  
b.	The term “a portion of the load receiving part” in claim 1 is indefinite because it refers to an object that is variable.  For example, if a rider, who is an adult with heavy built. applies a heavy load or poerful force on the pedal, the portion of the load receiving part would totally contact the contact portion, thus, that portion would be large.  However, if the rider, who is a child or a person has a low physical strength, applies a light load or weak force on the pedal, the portion of the load receiving part would  partially contact the contact portion; thus, said portion would be small relative to the total area of the load receiving part.  In other words, the claim is indefinite because the relationship of claimed parts was not based on any known standard for sizing a bicycle pedal to a rider, but on, inter alia, a rider of unspecified build, the mode of the load applied to the pedal, and/or the amount of force or load applied to the pedal.  See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).Brummer, 12 USPQ2d at 1655 cited in MPEP 2173.05(b). 
				35 USC § 102
1.	Claims 15-16, 18, 20-21 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weagle (US 20090095122).
Claim 15
	Weagle teaches a bicycle pedal 10 comprising: 
a pedal shaft 2 having a rotational center axis; and 
a pedal body 1 rotatably supported by the pedal shaft 2 around the rotational center axis, the pedal body 1 including: 
a body part 1 receiving the pedal shaft 2, and 
at least one resin tread part/platform 3 (FIG. 2, ¶¶ 13 and 23) attached to the body part 1 by at least one threaded fastener 4 (id. claims 4 and 10) that includes a threaded portion 8 (FIG. 5) screwed into a fixing hole (unnumbered in FIG. 1, ¶¶ 25-27, see Appendix 1 (Ap. 1)) in the body part 1 and a spike portion 12 that protrudes outwardly with respect to the resin tread part 3 (FIGS. 2A and 6, ¶¶ 12-13, 19, 21, 24), the at least one threaded fastener 4 further including a tool engagement portion 9, 10 located between the spike portion 12 and the threaded portion.  
As noted, claim 15 does not specifically or narrowly define what type of tool for engagement with the tool engagement portion. Therefore, the shoulder 9 and head 10 which are located between the spike 12 and the threaded portion “read on” the claimed tool-engagement portion because, e.g., the shoulder 9 is capable of being engaged by a tool such as a wrench or a drill, and the outer surface of the head 10 as shown in Ap. 1 is capable of being engaged by a tool such as a hammer. It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed. It does not require that the reference “teach” what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, “read on” something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are “fully met” by it.  Kalman v. Kimberly Clark Corp., 218 USPQ 781, 789 (CAFC 1983).  Put differently, claim 15 and other claims below are anticipated by Weagle because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Weagle.  Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131. On the other hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then, it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  
Claim 16
The tool engagement portion 9, 10 includes a tool engagement surface on an outer circumference thereof as seen in Ap. 1
Claim 18
Weagle’s tool engagement portion includes a first tool-engagement portion 10 (see Ap. 1) and a second tool-engagement portion 9 arranged in a fastener axial direction (A-A in FIG. 5) with respect to a fastener axis (A-A) of the at least one threaded fastener 4, and the first tool-engagement portion 10 and the second tool-engagement portion 9 have a different profile (e.g., conical and cylindrical shapes as seen in FIG. 5) with respect to each other. 
Weagle’s tool engagement portion includes a first tool-engagement portion 10 (Ap. 1) and a second tool-engagement portion 9 arranged in a fastener axial direction (A-A in FIG. 5) with respect to a fastener axis (A-A) of the at least one threaded fastener 4, and the first tool-engagement portion 10 and the second tool-engagement portion 9 have a different profile (e.g., conical and cylindrical shapes as seen in FIG. 5) with respect to each other. 
Claim 20
Weagle’s at least one threaded fastener 4 includes a head portion 10 (FIG. 5) having an abutment surface (at 10 in FIG. 5) that contacts an outer surface of the at least one resin tread part 3 (FIGS. 2 and 6).
Claim 21
Weagle’s at least one threaded fastener includes a plurality of threaded fasteners 4.
Claim 25
Weagle’s body part 1 includes a first side (FIG. 1, see Ap. 2) and a second side (FIG. 1, see Ap. 2) that is on an opposite side of the first side with respect to the body part 1, the at least one threaded fastener 4 includes a plurality of threaded fasteners 4, and the at least one resin tread part 3 includes a first resin tread part 3 (Ap. 2) and a second resin tread part 3 (Ap. 2), the first resin tread part (Ap. 2) being attached to the first side of the body part 1 by at least some of the plurality of threaded fasteners 4, and the second resin tread part (Ap. 2) being attached to the second side of the body part 1 by at least some of the plurality of threaded fasteners 4.
2.	Claims 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weagle.
	Claim 35
Weagle teaches a spike pin for a bicycle pedal comprising: a spike portion 12 (FIG. 5) configured to protrude outwardly with respect to a tread part 3 of the bicycle pedal 1-3; a threaded portion 8 configured to screw into the bicycle pedal 1-3; and a tool-engagement portion defined by a top end portion of Weagle’s blind hole 11 as seen in Appendix 2 (Ap. 2) located axially or longitudinally between the spike portion 12 and the threaded portion 18.
	As noted, claim 35 does not narrowly claim the tool engagement portion defined by an exterior circumferential surface of the spike pin.  Therefore, Weagle’s tool engagement portion defined by an end portion of Weagle’s blind hole, which is axially between the spike portion 12 and the threaded portion 18 11 “reads on” the claimed tool-engagement portion.  See legal precedent cited in claim 1 above.
	Claim 36
Weagle’s tool engagement portion includes a first tool-engagement portion (Ap. 2) and a second tool-engagement portion (Ap. 2) arranged in a fastener axial direction (A-A in FIG. 5) with respect to a fastener axis (A-A) of the at least one threaded fastener 4, and the first tool-engagement portion (Ap. 2) and the second tool-engagement portion (Ap. 2) have a different profile (e.g., conical and cylindrical shapes as seen in FIG. 5) with respect to each other. 
35 U.S.C. 103
	Claims 1-6, 8-9 and 11-14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (US 20120291590) in view of Lin (US 20120137825).
Claim 1
Chamberlain teaches a bicycle pedal 10 comprising: 
a pedal shaft 40 (¶ 13) having a first end portion/inner end 41 (FIG. 6, ¶ 33) that is configured to be attached to a bicycle crank (¶ 32), a second end portion (see Appendix 3 (Ap. 3)) that is on an opposite side of the first end portion 41 in an axial direction with respect to a rotational center axis (shown by a broken line in FIG. 6, see axis “AR” in Ap. 3) of the pedal shaft 40, and a contact portion (see Ap. 3) located between the first and second end portions (Ap. 3) in the axial direction (AR in Ap. 3); and 
a pedal body 20 having a body part 20 rotatably supported by the pedal shaft 40 and a load receiving part 23 (see Ap. 3) located at a position corresponding to the contact portion (AP) of the pedal shaft 40 along the rotational center axis (AR in Ap. 3), a portion (see Ap. 3) of the load receiving part (Ap. 3) being configured to receive a load from the contact portion (Ap. 1) of the pedal shaft 40, the portion (Ap. 3) of the load receiving part (40) contacting the contact portion (Ap. 3) upon a load applied to the pedal body 20 from a rider (FIG. 11, ¶ 26 et seq.).  Id. ¶¶ 6-13, claims 1-17.
Chamberlain teaches the invention substantially as claimed.  However, Chamberlain does
not teach the portion of the load receiving part (40) at least partly spaced from the contact portion under no load condition.
Lin teaches the portion of the load receiving part (at 12 in FIG. 1, see Appendix 4 (Ap. 4)) at least partly spaced from the contact portion (unnumbered in FIG. 1 or 3, see Ap. 4) of the pedal shaft 11 under no load condition in order to, inter alia, allow the bicycle pedal 10 to be suitably or effectively stepped or actuated by the rider.  Ibid. abstract, ¶¶ 2-16, claims 1-16.
It would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date (EFD) of the application to form the portion of Chamberlain’s load receiving part at least partly spaced from the contact portion of the pedal shaft under no load condition since it would allow Chamberlain’s bicycle pedal to be suitably or effectively stepped or actuated by the rider as taught or suggested by Lin.  The making of the portion of Chamberlain’s load receiving part at least partly spaced from the contact portion of the pedal shaft under no load condition would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claim 2
Chamberlain teaches the load receiving part (Ap. 3) includes a load receiving contact portion (Ap. 3) that contacts the contact portion (Ap. 3) of the pedal shaft 40 upon the load being applied to the pedal body from the rider, and at least one of the load receiving contact portion (Ap. 3) of the load receiving part (Ap. 3) and the contact portion (Ap. 3) of the pedal shaft 49 includes composite, carbon fiber, and/or plastic material in order to improve the pedal by taking into consideration various factors such as the cost of a precision  finish, higher quality material and weight of the pedal body (¶¶ 30, 34, 44 and 57).  On the one hand, it is common knowledge that resin is a plastic or composite material as seen, e.g., publication “is resin a plastic material” from Microsoft Bing search attached. Thus, Chamberlain’s teaching of the composite, carbon fiber, and/or plastic material broadly or implicitly includes the resin material.  On the other hand, resin is a notoriously well-known material for making the pedal body including the load receiving part as seen in, e.g., ¶ 23 of US 20090095122 corresponding to US 9,003,921 of Weagle cited in Applicant’s IDS; US 2,587,270 of Albers; US 4,840,085 of Nagano (id. col. 5, ll. 18-28); and US 20040089098 of Plassiard et al. (¶¶ 45 and 68). See MPEP § 2144.03. 
It would have been obvious to the PHOSITA before the effective filing date (EFD) of the application to select the well-known resin material to be Chamberlain’s plastic or composite material for making Chamberlain’s at least one of the load receiving contact portion and the contact portion since it would improve Chamberlain’s pedal modified by Lin by taking into consideration various factors such as the cost of a precision  finish, higher quality material and weight of the pedal body as taught or suggested by Chamberlain.  It is well settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); MPEP § 2144.07; and Ritchie v. Vast Resources Inc. d/b/a Topco Sales, Fed. Cir., No. 2008-1528, 4/24/09.   
Claim 3
Chamberlain teaches the load receiving part (Ap. 3) further including a support portion (Ap. 3) that supports the load receiving contact portion (Ap. 3).   More importantly, Chamberlain explicitly suggests in ¶ 30: 
Referring now to FIG. 2, the pedal body 20 can be made as a single component or can have separate components such as separate plates as part of its structure. The structure can be made of a single material or multiple materials. As an example, the pedal body 20 can be die cast from aluminum, cold forged from aluminum, or extruded from aluminum and then CNC machined. The pedal body 20 may also be anodized and/or painted. Other materials for the pedal body 20 may include one or more of steel, titanium, magnesium, composite, carbon fiber, and plastic.  (Emphases added)

	When the PHOSITA follows Chamberlain’s suggestion to form the pedal body 20 of more than one materials such as, e.g., steel and composite materials, the PHOSITA would have the pedal body that has the support portion including metallic material.  
	It would have been obvious to the PHOSITA before the EFD of the application to select metal for making Chamberlain’s support portion of Chamberlain’s pedal modified by Lin since it would take into consideration various factors such as the cost of a precision  finish, higher quality material and weight of the pedal body as taught or suggested by Chamberlain.  See legal precedent cited in claim 2 above.  
Claim 4
	Chamberlain’s load receiving part (Ap. 3) is at least partly spaced from the contact portion (Ap. 3) by a distance (see distance “D” in FIG. 4 of Ap. 3) under no load condition.  
Chamberlain and Lin teach the invention substantially as claimed.  However, Chamberlain and Lin do not explicitly teach the limitation “the distance ranges from 0.2 mm to 0.8 mm.”  However, Applicant has not shown that the claimed ranges or numerical values are critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP § 2144.05. 
It would have been obvious to the PHOSITA before the EFD of the application to make Chamberlain’s distance being from 0.2 mm to 0.8 mm by performing routine experimentation since it would improve Chamberlain’s pedal modified by Lin by taking into consideration various factors such as the cost of a precision  finish, higher quality material and weight of the pedal body as taught or suggested by Chamberlain.  See stare decisis regarding changes in size/proportion in MPEP § 2144.04; Ohio Willow Wood Co. v. Alps South, LLC, 108 USPQ2d 1745 (Fed. Cir. 2013); and unpublished K-Swiss Inc. v. Glide N Lock GmbH, Fed. Cir., No. 2013-1316, 4/23/14 (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation).  
Claim 5
Chamberlain’s FIG. 4 shows that the contact portion (Ap. 3) has a first outermost diameter (“1ST OD” in FIG. 4 of Ap. 3) that is larger than a second outermost diameter (“2ND OD” in FIG. 4 of Ap. 3) of the second end portion (similarly to Applicant’s first and second outermost diameters 24a and 22a shown in Applicant’s FIG. 5 and described in Pub.’009 ¶ 85).
Claim 6
Chamberlain’s FIG. 4 shows that the load receiving part (Ap. 3) includes a support portion (Ap. 3) that is attached to the body part 20.
Claim 8
Chamberlain’s body part 20 includes a pedal shaft receiving bore (FIG. 3) configured to
receive at least the second end portion of the pedal shaft 40.
Claim 9
Chamberlain’s load receiving part is spaced axially from an entrance opening (FIG. 6, Ap. 3) of the pedal shaft receiving bore (Ap. 3) along the rotational center axis of the pedal shaft.
Claim 11
Chamberlain’s load receiving part (Ap. 3) inherently absorbs or is capable of absorbing at
least a portion of a force applied to the pedal body 20 in a direction perpendicular to the rotational center axis of the pedal shaft 40.  In addition, note that the “wherein” or “whereby” clause that merely states the inherent results of limitations in the claim adds nothing to the claim’s patentability or substance.  Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001); and MPEP § 2111.04.  
Claim 12
The load receiving part (Ap. 3) includes a pedal shaft receiving aperture (at 29 in FIG. 6, see Ap. 3) that encircles the contact portion (Ap. 3) of the pedal shaft 40.
Claim 13
The body part 20 is rotatably supported by at least one sliding bearing 60 (FIG. 6) disposed on at least the second end portion of the pedal shaft 40 (id. abstract, ¶ 35 et seq.).
	Claim 14
Chamberlain explicitly teaches or suggests one or more bearing systems located along the spindle/shaft to reduce friction between the pedal body and the shaft (id. abstract and ¶ 35 et seq.) such as a first sliding bearing 63 (FIGS. 4 and 6, Ap. 3) disposed on the second end portion of the pedal shaft 40 and a second sliding bearing 63 (Ap. 3) disposed between the first sliding bearing 63 and the contact portion (Ap. 3).
Indication of Allowable Subject Matter
Claims 7 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
2.	Claims 17, 19 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3.	Claims 26-34 are allowed.
4.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chen (US 20150090072) teaches a load receiving part (11, FIGS. 1 and 4) spaced apart from the contact portion 21 as seen in FIG. 6.
Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive.
Interview Summary 
Applicant’s interview record is O.K.
Drawing Objections
First, the objection regarding reference character “34” is withdrawn in view of Applicant’s amendments. 
Second, Applicant asserted, inter alia, that the PHOSITA would understand how to place circumference grooves and/or spiral groove on the tool engagement portion shown and described by Applicant and the explicitly showing of these features is not necessary for the understanding of the subject matter to be patented.  (Am. p. 11) 
The Examiner respectfully submits that an expert’s opinion on the ultimate legal issue must be supported by something more than a conclusory statement.  In re Buchner, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) cited in MPEP § 2164.05. Hence, the Examiner respectfully suggests that Applicant should submit factual supporting evidence to show as to why the PHOSITA would understand how to place circumference grooves and/or spiral groove on the tool engagement portion shown and described by Applicant and the explicitly showing of these features is not necessary for the understanding of the subject matter to be patented.  
	As noted, MPEP § 608.01(o) states:
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. (Emphases added)

In addition, MPEP § 608.01(g) states:
A detailed description of the invention and drawings follows the general statement of invention and brief description of the drawings. This detailed description, required by 37 CFR 1.71, MPEP §§ 608.01, 2161, and 2162, must be in such particularity as to enable any person skilled in the pertinent art or science to make and use the invention without involving extensive experimentation and must clearly convey enough information about the invention to show that applicant invented the subject matter that is claimed….

The reference characters must be properly applied, no single reference character being used for two different parts or for a given part and a modification of such part. See 37 CFR 1.84(p). Every feature specified in the claims must be illustrated, but there should be no superfluous illustrations.

The description is a dictionary for the claims and should provide clear support or antecedent basis for all terms used in the claims. See 37 CFR 1.75, MPEP § 608.01(i), § 608.01(o), and § 1302.01, and § 2111.01.  (Emphases added)

More importantly, it is well settled that meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings."  Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) cited in MPEP § 2111.01.
In the instant case, claim 19 claims a full spectrum of a variety of circumferential grooves or spiral groove(s).  However, the specification does not designate and the drawings do not show the instant claimed feature with reference character(s). Thus, it would be difficult to perform the task of claim interpretation during examination or claim construction during litigation (if it happens) based on the context of Applicant’s specification and  drawings. See MPEP §§ 608.01(o) and (g), and Toro Co. supra.  
On the other hand, please note that 37 CFR 1.83(a) states: 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box) (Emphases added)

	Therefore, even if the PHOSITA would understand how to place circumference grooves and/or spiral groove on the tool engagement portion shown and described by Applicant and the explicitly showing of these features is not necessary for the understanding of the subject matter to be patented; however, Applicant did not illustrate the grooves claimed in claim 19 in the form of graphical symbol or label representation as set forth in 37 CFR 1.83(a).  
In view of the foregoing, the objection under 37 CFR 1.83(a) is respectfully maintained.
Specification Objection
First, the objection regarding reference character “40” is withdrawn in view of Applicant’s amendments. 
Second, in the same vein of arguments, Applicant alleged that that the PHOSITA would understand how to place circumference grooves and/or spiral groove on the tool engagement portion shown and described by Applicant and the explicitly showing of these features is not necessary for the understanding of the subject matter to be patented; thus, a reference number to designate this claimed feature is not needed in this case.  (Am. p. 11)
The Examiner’s response to Applicant’s arguments regarding drawing objections under 37 CFR 1.83(a) is incorporated herein by reference.
35 USC 112  
The previous rejections under 35 USC 112(b) are withdrawn in view of Applicant’s submissions in the remarks.
35 USC 103 - Claim 1
First, Applicant contended that the support for the new term “a portion of the load receiving part” in amended claim 1 is found at least at Applicant’s paragraph [0082] and FIGS. 5-6.  (Am. p. 14).  
However, a review of Applicant’s paragraph [0082] shows that the term “a portion of the load receiving part” is not appeared and there is no reference character to designate this new limitation.  Please see 37 CFR 1.75(d)(1), MPEP § 608.01(o) and Toro Co.  More importantly, Applicant’s paragraph [0082] does not define an objective standard or methodology to determine, e.g., the boundary of the newly claimed portion relative to the area covered by the load receiving part. Thus, it is unclear as to which portion of the load receiving part 32 is the claimed portion.  Consequently, the amended claim 1 necessitates a new ground of rejection under 35 USC 112(b).  See, e.g., nonprecedential Saso Golf, Inc. v. Nike, Inc. supra.
Returning to the rejections under 35 USC 103, Applicant contended that Chamberlin and Lin do not teach the claimed portion in amended claim 1.  Applicant asserted that Chamberlain discloses a pedal body 20 that is held on a spindle 40 with bearings 45, 62 whether or not a load is applied, and although Lin shows a pedal body 10 having a clover-shaped groove 12 that contains a few spaces instead of being entirely circular, the portions of the groove 12 that are spaced from the spindle 11 are not brought into contact with the spindle 11 when a load is applied by a rider; any portion of Lin’s groove 12 that is spaced from the spindle 11 during a no load condition is also spaced from the spindle 11 when a load is applied.  (Am. pp. 14-15)
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, Applicant admitted that Chamberlin’s pedal body 20 is held on a spindle 40 with bearings 45, 62 whether or not a load is applied. Therefore, Chamberlin teaches a portion of the load receiving part of the pedal body 20 contacting the contact portion of the pedal shaft 40 under load condition.  On the other hand, Applicant admitted that Lin teaches any portion of Lin’s groove 12 is spaced from the spindle 11 during no load condition.  Thus, Lin teaches the portion of the load receiving part (Ap. 4) spaced apart from the spindle/contact portion 11 under no load condition.  Therefore, the combination of Chamberlin and Lin teach the portion of the load receiving part that is: (a) contacting the contact portion under load condition (as taught by Chamberlin); and (b) spaced from the contact portion under no load condition (as taught by Lin).
On the other hand, in response to applicant's argument that Chamberlin and Lin do not teach the claimed portion (Am. pp. 14-15), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, Chamberlin  is used solely to show the teaching of the portion of the load receiving part that is contacting the contact portion under load condition.  Meanwhile, Lin is used solely to show the teaching of the portion of the load receiving part that is spaced from contact portion under no load condition.  Since the combination of Chamberlin and Lin teach all of the limitations recited in claim 1, hence, Applicant’s arguments relied on bodily incorporation of Chamberlin and Lin are unavailing.
Accordingly, the rejections under 35 USC 103 are respectfully maintained.
35 USC 102- Claim 15
First, regarding claim 15, the previous rejection under 35 USC 102(a) of claim 15 as being anticipated by Weagle set forth in the OA on June 14, 2022 is withdrawn in view of Applicant’s amendments to claim 15. Applicant’s arguments (Am. pp. 17-18) have been considered but are deemed to be moot in view of new ground of rejections based on new mode of interpretation of Weagle as set forth in the rejection of amended claim 1 above.
35 USC 103 - Claims 26 and 32
Applicant’s arguments regarding the rejections of claims 26 and 32 under 35 USC 103 based on Weagle in view of Lehner (Am. pp. 17-18),  with respect to claims 26 and 32 have been fully considered and are persuasive.  The rejections of claims 26 and 32 have been withdrawn. 
35 USC 102 – Claim 35
Applicant contended that Weagle’s tool engagement 11 is not located between the thread 8 and the spike 12. 
However, Applicant’s arguments are not based on the limitations appeared in claim 35.  In re Self, 213 USPQ 1, 5 (CCPA 1982).  Here, claim 35 does not preclude the tool engagement located axially or longitudinally between the thread and the spike.  Therefore, Weagle’s tool-engagement portion, which is defined by a top end portion of Weagle’s blind hole 11 as seen in Ap. 2 and axially or longitudinally located between the spike portion 12 and the threaded portion 18, “reads on” the claim.  See, e.g., Kalman v. Kimberly Clark Corp. supra.
35 USC 103 – Claims 2-6, 8-9, 11-18, 20-25, 27-31, 33, 34 and 36
As noted, Applicant did not argue the patentability of claims 2-6, 8-9, 11-18, 20-25, 27-31, 33, 34 and 36 individually.  Thus, please see the status of these claims as set forth above.
Conclusion
In view of the foregoing, the Examiner respectfully submits that the application is not in condition for allowance.
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656